Case 1:20-cr-00115-CKK Document 7 Filed 07/16/20 Page 1of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on December 6, 2019

UNITED STATES OF AMERICA
v.
TYWAN J. CUMMINGS,

Defendant.

The Grand Jury charges that:

CRIMINAL NO.
MAGISTRATE NO. 20-MJ-090

VIOLATIONS:

18 U.S.C. § 922(g)(1)

(Unlawful Possession of a Firearm and
Ammunition by a Person Convicted of a
Crime Punishable by Imprisonment for a
Term Exceeding One Year)

18 U.S.C. § 2119(1)

(Carjacking)

18 U.S.C. § 924(c)(1)(A) (ii)

(Using, Carrying, Possessing, and
Brandishing a Firearm during a Crime
of Violence)

FORFEITURE: 18 U.S.C. § 924(d),
21 U.S.C. § 853(p) and 28 U.S.C. § 2461(c)

INDICTMENT

COUNT ONE

On or about May 17, 2020, through on or about May 18, 2020, within the District of

Columbia, TYWAN J. CUMMINGS, knowing he had previously been convicted of a crime

punishable by imprisonment for a term exceeding one year, in the Superior Court for the District

of Columbia, Criminal Case Nos. 1999-FEL-000664 and 2009-CF2-002147, did unlawfully and

knowingly receive and possess a firearms, namely, an American Tactical Inc., .223 caliber AR

style rifle and a Glock 22, .40 caliber semi-automatic pistol, and did unlawfully and knowingly

receive and possess ammunition, that is, .223 caliber ammunition and .40 caliber ammunition,
Case 1:20-cr-00115-CKK Document 7 Filed 07/16/20 Page 2 of 3

V

which had been possessed, shipped and transported in and affecting interstate and foreign

commerce.

(Unlawful Possession of a Firearm and Ammunition by a Person Convicted of a Crime

Punishable by Imprisonment for a Term Exceeding One Year, in Violation of Title 18,

United States Code, Section 922(g)(1))

COUNT TWO

On or about May 17, 2020, within the District of Columbia, TYWAN J. CUMMINGS,
took a motor vehicle, to wit: a 2004 BMW 325i, that had been transported, shipped, or received in
interstate commerce, from the person or presence of L.A., by force, violence, and intimidation,
with the intent to cause death or serious bodily harm.

(Carjacking, in violation of Title 18, United States Code, Section 2119(1))

COUNT THREE

On or about May 17, 2020, within the District of Columbia, TYWAN J. CUMMINGS,
did unlawfully and knowingly use, carry, possess, and brandish during and in relation to, and
possess in furtherance of, a crime of violence, for which he may be prosecuted in a court of the
United States, that is, Count Two of this Indictment, which is incorporated herein, a firearms,
namely, an American Tactical Inc., .223 caliber AR style rifle.

(Using, Carrying, Possessing, and Brandishing a Firearm During and in Relation to

a Crime of Violence or a Drug Trafficking Offense, in violation of Title 18, United

States Code, Sections 924(c)(1)(A)(@i))

FORFEITURE ALLEGATION
1. Upon conviction of the offenses alleged in Counts One and/or Three of this

Indictment, the defendant shall forfeit to the United States, pursuant to Title 18, United States

Code, Section 924(d) and Title 28, United States Code, Section 2461(c), any firearms and
Case 1:20-cr-00115-CKK Document 7 Filed 07/16/20 Page 3 of 3

ammunition involved in or used in the knowing commission of these offenses, including but not

limited to an American Tactical Inc., .223 caliber AR style rifle, a Glock 22, .40 caliber semi-

automatic pistol, .223 caliber ammunition, and .40 caliber ammunition.

2.

If any of the property described above as being subject to forfeiture, as a result of

any act or omission of the defendant:

(a)
(b)
(c)
(d)

(e)

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third party;

has been placed beyond the jurisdiction of the Court;

has been substantially diminished in value; or

has been commingled with other property that cannot be subdivided without

difficulty;

the defendant shall forfeit to the United States any other property of the defendant, up to the value

of the property described above, pursuant to Title 21, United States Code, Section 853(p), as

incorporated by Title 28, United States Code, Section 2461(c).

(Criminal Forfeiture, pursuant to Title 18, United States Code, Section 924(d), Title 21,
United States Code, Section 853(p), and Title 28, United States Code, Section 2461(c))

A TRUE BILL:

FOREPERSON.

yy Wo Eth States in : |

and for the District of Columbia.
